--------------------------------------------------------------------------------

Exhibit 10.1

 
[image0.jpg]

 
November 5, 2013


John,


This letter agreement (this “Agreement”) memorializes the principle elements of
the compensation that you will receive as the Interim President and Chief
Executive Officer of Health Management Associates, Inc. (the “Company”).


1.                   Base Salary.  Effective as of August 1, 2013 your base
annual salary was increased to $800,000 per year.


2.                   2013 Bonus.  In lieu of any annual bonus for the 2013
fiscal year, you will receive a special bonus equal to $778,650, representing
125% of your blended 2013 base salary.  This special bonus will be payable in a
cash lump sum, less applicable tax withholdings, within five (5) business days
after the date you execute this Agreement.


3.                   Retention Bonuses.  You will be eligible to receive two
retention bonus payments, as follows, subject to the following terms and
conditions:


(a)            First Payment.  A lump sum cash payment of $1,500,000 on December
26, 2013, less applicable tax withholdings; and


(b)            Second Payment.  A lump sum cash payment of $500,000, less
applicable tax withholdings, payable within ten (10) business days following the
earlier to occur of the following payment conditions (the “Payment
Conditions”):  (i) the consummation date of a Change in Control on or prior to
July 29, 2014 (the “End Date”), subject to your continued employment through
such consummation date, or (ii) termination of your employment by the Company
without Cause or by you for Good Reason before the earliest to occur of (A) the
consummation date of a Change in Control, (B)  six (6) months following the End
Date or (C) six (6) months following the date that the CHS Transaction Agreement
is terminated pursuant to its terms, provided that in the case of (i) or (ii)
above you execute and do not revoke the Updated Release.


For avoidance of doubt, the payment of $1,000,000 (two-thirds of the payment set
forth in Section 3(a) above) shall not be conditioned upon your continued
employment or the satisfaction of any conditions.  The payment of $500,000
(one-third of the payment set forth in Section 3(a) above) shall be paid to you
unless your employment with the Company is terminated by you without Good Reason
(as defined below) prior to December 26, 2013. In the event that as of the
expiration of the period set forth in Section 3(b)(ii) above neither of the
Payment Conditions have been satisfied, you agree to repay to the Company,
within ten (10) business days thereafter, an amount equal to $500,000 (which is
one-third of the payment set forth in Section 3(a) above), less the amount of
any taxes withheld or paid by you with respect to such $500,000 payment.  In the
event that you receive a tax benefit as a result of such repayment you agree to
promptly pay the Company an amount equal to such tax benefit.

--------------------------------------------------------------------------------



4.                   Employee Benefits.


(a)            General.  During your term of employment you will be entitled to
participate in all health and welfare and qualified retirement plans for which
executive officers of the Company generally are eligible on the same basis as
other executive officers of the Company, to the extent that you remain an
executive officer of the Company and meet the eligibility requirements
thereunder.


(b)            Supplemental Executive Retirement Plan.  You will participate in
the Health Management Associates, Inc. Supplemental Executive Retirement Plan
(the “SERP”) with a monthly Retirement Benefit (as defined in the SERP) equal to
$14,583.33.


5.                   Welfare Continuation.  In the event that your employment is
terminated by the Company without Cause or by you for Good Reason as provided in
Section 3(b)(ii) above, you will be entitled to continued coverage and benefits
for the two year period immediately following the date of your termination of
employment under the Company’s medical, dental and life insurance plans in which
you were participating at the date of your termination of employment, as though
your termination of employment had not occurred, including the payment of
premiums at the active employee rate (the “Welfare Continuation Coverages”).
 The Company may provide you with the Welfare Continuation Coverages under
arrangements other than its generally applicable welfare benefit plans, provided
that the coverages so provided are at least as favorable to you as coverage
under the otherwise applicable Welfare Continuation Coverages, on a coverage by
coverage basis, and taking into account all tax consequences to you.


6.                   Restrictive Covenants.  You acknowledge that the
non-competition, non-solicitation, non-disclosure and other restrictive
covenants in the Award Notices between you and the Company issued under the
Health Management Associates, Inc. Amended and Restated 1996 Executive Incentive
Compensation Plan (the “Restrictive Covenants”) will continue in full force and
effect in accordance with their terms, which are incorporated herein by
reference.


7.                   Release of Claims.  In consideration of the terms of this
Agreement, you have agreed to and do release and forever discharge the Company,
its parent, subsidiaries and affiliates and their respective past and present
officers, directors, shareholders, employees and agents from any and all claims
and causes of action, known or unknown, arising out of or relating to your
employment by the Company, including, but not limited to wrongful discharge,
breach of contract, tort, fraud, defamation, and any rights or claims under
Title VII of the Civil Rights Act of 1964, other Civil Rights laws, the
Americans with Disabilities Act, the Employee Retirement Income Security Act,
the Florida Civil Rights Act, the Florida Whistleblower Protection Act, the
Florida Workers Compensation Retaliation provision, the Florida Minimum Wage
Act, the Florida Constitution, the Florida Fair Housing Act, and any other
federal, state or local law relating to employment, discrimination in
employment, termination of employment, wages, benefits or otherwise.  This
release does not include your right to enforce any obligation of the Company
pursuant to this Agreement, your rights to any vested benefits under the
Company’s employee benefit plans, any rights to indemnification from the Company
that you may have, and any rights to continuing directors’ and officers’
liability insurance coverage relating to the period of your employment.
2

--------------------------------------------------------------------------------



8.                   Updated Release.  You agree to execute and deliver within
seven (7) days after your employment with the Company is terminated for any
reason, a release agreement in the form attached as Exhibit A hereto (the
“Updated Release”) containing a general release of claims co-extensive and
substantially similar to the release set forth in Section 7 above, to include
the period from the date of the execution of this Agreement through and
including the date of execution of the Updated Release.


9.                   Indemnification.  The Company agrees that you shall have
the same right to indemnification as officers of the Company generally under the
Company’s certificate of incorporation and by-laws, as in effect from time to
time; provided that such right to indemnification shall not be less favorable to
you than the right to indemnification provided to you under the Company’s
certificate of incorporation and by-laws as in effect on the date hereof.


10.                Definitions.


(a)                 “Beneficial Owner”, “Beneficially Owning” and “Beneficial
Ownership” have the meanings ascribed to such terms in Rule 13d-3 under the
Exchange Act and any successor to such Rule.


(b)                “Cause” means:(i) your willful refusal to perform, without
legal cause, your material duties to the Company, resulting in significant
economic harm to the Company or significant harm to the business reputation of
the Company, which you have failed to cure after 30 days’ advance written notice
from the Company; (ii) any act of fraud, dishonesty or gross misconduct by you
resulting in significant economic harm to the Company or significant harm to the
business reputation of the Company; or (iii) your conviction by a court of
competent jurisdiction of any crime (or the entering of a plea of guilty or nolo
contendere to a charge of any crime) constituting a felony (other than a moving
violation).  A termination for Cause shall be communicated to you in writing by
the Company and shall specify the factual matters relied upon in making the
Cause determination.


(c)                 “Change of Control” means the occurrence of:


(i)            an acquisition by any Person of Beneficial Ownership of the
shares of common stock of the Company then outstanding (the “Company Common
Stock Outstanding”) or the voting securities of the Company then outstanding
entitled to vote generally in the election of directors (the “Company Voting
Securities Outstanding”) if such acquisition of Beneficial Ownership results in
the Person’s Beneficially Owning 25% or more of the Company Common Stock
Outstanding or 25% or more of the combined voting power of the Company Voting
Securities Outstanding; or


(ii)            the consummation of a reorganization, merger, consolidation,
complete liquidation or dissolution of the Company, sale or disposition of all
or substantially all of the assets of the Company, or similar corporate
transaction (in each case referred to as a “Corporate Transaction”); provided,
however, that any merger, consolidation, sale, disposition or other similar
transaction to or with one or more entities controlled by you shall not
constitute a Corporate Transaction;
3

--------------------------------------------------------------------------------



Notwithstanding the provisions set forth in subparagraphs (i) and (ii) of this
Section 10(c), the following shall not constitute a Change in Control for
purposes hereof: (A) any acquisition by or consummation of a Corporate
Transaction with any entity that was a subsidiary of the Company immediately
prior to the transaction or an employee benefit plan (or related trust)
sponsored or maintained by the Company or an entity that was a subsidiary of the
Company immediately prior to the transaction if, immediately after such
transaction (including consummation of all related transactions), the surviving
entity is controlled by no Person other than such employee benefit plan (or
related trust) and/or other Persons who controlled the Company immediately prior
to such transaction; or (B) any acquisition or consummation of a Corporate
Transaction following which more than 50% of, respectively, the shares then
outstanding of common stock of the corporation resulting from such acquisition
or Corporate Transaction and the combined voting power of the voting securities
then outstanding of such corporation entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were Beneficial Owners,
respectively, of the Company Common Stock Outstanding and Company Voting
Securities Outstanding immediately prior to such acquisition or Corporate
Transaction in substantially the same proportions as their ownership,
immediately prior to such acquisition or Corporate Transaction, of the Company
Common Stock Outstanding and Company Voting Securities Outstanding, as the case
may be.


(d)                “CHS Transaction Agreement” means that certain Agreement and
Plan of Merger, dated as of July 29, 2013, by and among the Company, Community
Health Systems, Inc. and FWCT-2 Acquisition Corporation.


(e)                “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(f)                 “Good Reason” means (A) a material diminution in the nature
or status of your position, title, reporting relationship, duties,
responsibilities or authority; (B) any reduction in your base salary or failure
to pay the bonus amounts set forth in Sections 2 and 3 above; (C) a material
reduction in the employee benefits provided to you; (D) a relocation of your
principal place of employment by more than 50 miles; (E) any failure by a
successor entity to the Company in connection with a Change in Control to assume
by operation of law or otherwise the obligations of the Company under this
Agreement; or (F) in the event that the CHS Transaction Agreement is terminated
pursuant to its terms, the failure of the Board of Directors of the Company (the
“Board”) to offer you by the expiration of 120 days following such termination,
the position of the President and Chief Executive Officer of the Company with an
annual salary of $800,000 per year, an annual target bonus opportunity equal to
125% of base salary, and other compensation and benefits that is substantially
comparable to either (in the sole discretion of the Board) (i) the compensation
and benefits that you currently receive (excluding the retention bonuses under
this Agreement) and long-term incentive opportunities that are appropriate for
the President and Chief Executive Officer of the Company or (ii) the
compensation and benefits provided to other chief executive officers of
comparably sized U.S. publicly traded companies within the health care services
industry.
4

--------------------------------------------------------------------------------



(g)                “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, and shall include a “group” as defined in Section 13(d) thereof.


11.                No Admission of Liability.  Neither by offering to make nor
by making this agreement does either party admit any failure of performance,
wrongdoing, or violation of law.


12.                Corporate Governance Guidelines.  Notwithstanding anything
herein to the contrary, this Agreement shall not impact any rights or
restrictions under the Company’s Corporate Governance Guidelines, including the
Recoupment Policy for Incentive Compensation contained therein, as in effect on
the date hereof.  In connection with the current potential restatement of the
Company’s consolidated financial statements for prior years, you acknowledge
that the Company may seek recovery of prior incentive compensation under the
Recoupment Policy.   Such recovery, if any, shall be determined by the Board in
good faith on a basis applied uniformly to other similarly situated employees,
and any such recovery is not expected to exceed $20,000 with respect to you. 
You and the Company mutually agree to use reasonable efforts to resolve any
recoupment demand in excess of $20,000.


13.                Withholding.  The Company shall deduct or withhold, or
require you to remit to the Company, the minimum statutory amount necessary to
satisfy federal, state and local taxes required by law or regulation to be
withheld with respect to any payment or benefit provided hereunder.


14.                Entire Agreement.  This Agreement constitutes the entire
agreement of the parties with respect to the subject matter of this Agreement
and supersedes all prior and contemporaneous agreements, representations,
understandings, negotiations and discussions between the parties, whether oral
or written, with respect the subject matter of this Agreement and your
employment with the Company (including, and without prejudice of the Company’s
rights, the letter you dated March 6, 2012 executed by Gary Newsome), provided,
however, that the Restrictive Covenants shall remain in full force and effect,
as provided above.


15.                Consultation with Counsel.


(a)                 You acknowledge that before entering into this Agreement,
you have had the opportunity to consult with any attorney or other advisor of
your choice, and you are hereby advised to do so if you choose.  You further
acknowledge that you have entered into this Agreement of your own free will, and
that no promises or representations have been made to you by any person to
induce you to enter into this Agreement other than the express terms set forth
herein.  You further acknowledge that you have read this agreement and
understand all of its terms, including the waiver and release of claims set
forth in Section 6 above.


(b)                The Company will reimburse you for reasonable legal fees and
expenses incurred by you in connection with the negotiation of this Agreement,
subject to your submission of an appropriate invoice, up to a maximum of
$50,000.
5

--------------------------------------------------------------------------------



16.                Governing Law.  This agreement shall be governed by and
construed in accordance with the laws of the State of Florida without regard to
its choice of law rules.


17.                Severability.  If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalid or
unenforceable provision shall be enforced to the fullest extent possible and
such invalidity or unenforceability shall not affect the remaining provisions
hereof, which shall remain in full force and effect.


18.                Amendment.  This Agreement may not be amended except in
writing, signed by you and by a duly authorized officer of the Company.  This
Agreement shall be binding upon your heirs and personal representatives, and the
successors and assigns of the Company.


19.                Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.


20.                Section 409A.


(a)                 Compliance.  The intent of the parties is that payments and
benefits under this Agreement comply with or are exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
thereunder (“Section 409A”); accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to that end.  The parties acknowledge and agree
that the interpretation of Section 409A and its application to the terms of this
Agreement is uncertain and may be subject to change as additional guidance and
interpretations become available.


(b)                 Six Month Delay for Specified Employees.  If any payment,
compensation or other benefit provided to you in connection with your employment
termination is determined, in whole or in part, to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and you are a
specified employee as defined in Section 409A, no part of such payments shall be
paid before the day that is six (6) months plus one (1) day after your
termination of employment, or if earlier, the first payroll date following your
death (the “New Payment Date”).  The aggregate of any payments that otherwise
would have been paid to you during the period between the date of termination
and the New Payment Date shall be paid to you in a lump sum on such New Payment
Date, with interest at the prime rate published by The Wall Street Journal on
the date of termination.  Thereafter, any payments that remain outstanding as of
the day immediately following the New Payment Date shall be paid without delay
over the time period originally scheduled, in accordance with the terms of this
Agreement.


(c)                 Termination as Separation from Service.  A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits subject to
Section 409A upon or following a termination of employment until such
termination is also a “separation from service” within the meaning of Section
409A and for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “terminate,” “termination of employment” or like
terms shall mean separation from service.
6

--------------------------------------------------------------------------------



(d)                Payments for Reimbursements, In-Kind Benefits.  All
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the calendar year following the calendar year in
which you incur such expense.  With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.


(e)                 Payments within Specified Number of Days.  Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Company.


(f)                  Installments as Separate Payment.  If under this Agreement,
an amount is paid in two or more installments, for purposes of Section 409A,
each installment shall be treated as a separate payment.


 
 
Very truly yours,
 
 
 
 
 
/s/ Steven Shulman
 
 
Name: Steven Shulman
 
 
Title: Chairman of the Board of Directors of
 
 
          Health Management Associates, Inc.
Accepted and Agreed:
 
 
 
 
 
/s/ John Starcher
 
 
John Starcher
 
 
 
 
 
11/5/2013
 
 
Date signed
 
 

7

--------------------------------------------------------------------------------

Exhibit A


Updated Release Agreement


This Updated Release Agreement (this “Updated Release”) is hereby entered into
between Health Management Associates, Inc. (the “Company”) and John Starcher
(“Executive”).  The Company and Executive are hereinafter referred to as the
“Parties.”


WHEREAS, the Parties previously entered into that certain Letter Agreement dated
November 5, 2013 (the “Release Agreement”);


WHEREAS, this Updated Release formed part of the Release Agreement, was
expressly incorporated therein, and was attached as Exhibit A to the Release
Agreement; and


WHEREAS, pursuant to the Release Agreement, Executive agreed to execute and
deliver to the Company, within seven (7) days of the date of Executive’s
termination of employment, this Updated Release containing a general release of
claims co-extensive and substantially similar with the release set forth in the
Release Agreement.


NOW THEREFORE, for good and valuable consideration, including but not limited to
the payments and benefits detailed under the Release Agreement, the continued
provision of which is conditioned on Executive’s signing and returning this
Updated Release, the Parties hereby agree to the following:


1.                   In consideration of the terms of the Release Agreement,
Executive hereby agrees to and hereby waives any claims Executive may have for
employment by the Company following the Termination Date and agrees not to seek
such employment or reemployment by the Company in the future.  Executive further
agrees to and hereby does release and forever discharge the Company, its direct
and indirect subsidiaries and affiliates and their respective past and present
officers, managers, directors, shareholders, members, employees, agents and
representatives from any and all claims and causes of action, known or unknown,
arising out of or relating to the Executive’s employment by the Company or the
termination thereof, including, but not limited to wrongful discharge, breach of
contract, tort, fraud, defamation, the Civil Rights Acts, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Employee Retirement
Income Security Act, the Florida Civil Rights Act, the Florida Whistleblower
Protection Act, the Florida Workers Compensation Retaliation provision, the
Florida Minimum Wage Act, the Florida Constitution, the Florida Fair Housing
Act, or any other federal, state or local law relating to employment,
discrimination in employment, termination of employment, wages, benefits or
otherwise, provided, however, that Executive does not release any right to
vested benefits under the Company’s employee benefit plans, his right to enforce
the Release Agreement, any claim that by law cannot be released or any right to
indemnification or insurance under applicable law or the Release Agreement or
any applicable certificate of incorporation, by-laws or resolution of any Board
of Directors.


2.                   Executive acknowledges that before entering into this
Updated Release, Executive has had the opportunity to consult with counsel about
any questions regarding the Updated Release and the Release Agreement, and
Executive has been advised to do so if he so chose.  Executive further
acknowledges that Executive has entered into this Updated Release and the
Release Agreement of Executive’s own free will, and that no promises or
representations have been made to Executive by any person to induce Executive to
enter into this Updated Release and the Release Agreement other than the express
terms set forth herein and in the Release Agreement.  Executive further
acknowledges that Executive has read this Updated Release and the Release
Agreement and understands all of their terms, including the waiver and release
of claims set forth in this Updated Release and in Section 7 of the Release
Agreement.

--------------------------------------------------------------------------------

 
3.                   The Company and Executive hereby acknowledge that Executive
may take up to seven (7) days from the date of Executive’s termination of
employment to consider, sign and return this Updated Release.  In addition,
Executive may revoke this Updated Release after signing it, but only by
delivering a signed revocation notice to the Company within seven (7) days of
the date Executive has signed this Updated Release.  Under no circumstances
should Executive sign or return this Updated Release prior to the day following
the date of Executive’s termination of employment and any such execution of this
Updated Release shall not be effective.


Accepted and Agreed:
 
 
 
 
 
John Starcher
 
 
 
 
 
Date signed
 

 
 
2

--------------------------------------------------------------------------------